NO. 07-06-0060-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  APRIL 9, 2007
                         ______________________________

                             WALTER LEE WILLIAMS, III,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 50,502-A; HON. HAL MINER, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, CJ. and CAMPBELL and HANCOCK, JJ.

      Walter Lee Williams, III appeals his conviction for evading arrest with a motor

vehicle. Through his points of error, he contends that the evidence was legally and

factually insufficient to support the conviction. We affirm the judgment.

      The applicable standards of review are explained in Jackson v. Virginia, 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404 (Tex.

Crim. App. 2006). We refer the parties to those cases.
       Next, a person commits the offense of evading arrest or detention if he intentionally

flees from a person he knows is a peace officer attempting to lawfully arrest or detain him.

TEX . PEN . CODE ANN . §38.04(a) (Vernon 2003). Appellant argues that the evidence was

insufficient to illustrate that he knew (while driving his car) that he was being pursued by

a peace officer who was attempting to detain him. We disagree.

       A person’s intent or knowledge may be inferred by acts, words, conduct, and the

surrounding circumstances. Ledesma v. State, 677 S.W.2d 529, 531 (Tex. Crim. App.

1984); Withers v. State, 994 S.W.2d 742, 746 (Tex. App.–Corpus Christi 1999, pet. ref’d).

Here, the record showed the following. First, Officer Scott Chappell observed appellant,

during the wee hours of the morning and while it was still dark, erratically operating his

motor vehicle. Second, the officer activated his red and blue emergency overhead lights

on his officially marked squad car and sped up to catch appellant. Three, appellant

accelerated his vehicle. Four, Chappell maintained a constant view of appellant’s vehicle

and activated his siren. Five, the siren was described as “very loud.” Six, the emergency

lights of the squad car could be seen in the rear view mirror of appellant’s vehicle. Next,

appellant drove onto the grounds of an apartment complex, exited the vehicle while it was

still moving, and began to run. Eight, Chappell chased appellant on foot while yelling “stop,

police” and eventually captured him. Finally, a video recording of the incident was viewed

by the jury. This is some evidence upon which a rational jury could find beyond a

reasonable doubt that appellant knew, while driving his vehicle, that he was being pursued

by a peace officer who wished to detain him. See Kimbrough v. State, No. 04-01-0273-CR,

2002 Tex. App. LEXIS 593 at *7 (Tex. App.–San Antonio January 30, 2002, pet. ref’d) (not

designated for publication) (finding the evidence legally sufficient when the officer activated

                                              2
his overhead lights but the defendant sped away which resulted in a high speed chase

through a residential neighborhood with the defendant swerving between lanes, running

several stop signs, and driving into a curb after which he abandoned the car and fled on

foot).

         And, that appellant exited his vehicle while it was stilling moving and then began to

run on foot could certainly be viewed by a rational jury as rebutting the suggestion that he

did not first become aware of the officer’s presence until he left the vehicle. Thus, we

cannot say that the evidence in any way preponderates against the jury’s verdict or that the

evidence supporting the verdict was weak.

         In sum, the record contains legally and factually sufficient evidence establishing

appellant’s guilt. Thus, we overrule the issues and affirm the judgment.



                                                   Brian Quinn
                                                   Chief Justice



Do not publish.




                                               3